 

Exhibit 10.31

 

This Binding Memorandum of Understanding (this “MOU”) is entered into as of this
8th day of June, 2020 (“Effective Date”), by and among OFFICE MART, INC a North
Carolina corporation (“OM”), JASON ANGEL (“JA”), Global Clean Solutions LLC a
Nevada Corp (“GC”) and ZAAZ Medical, Inc (ZM). OM, JA, GC and ZM shall also be
referred to hereinafter as a “Party,” and collectively, as the “Parties”.

 

WHEREAS, JA (“Current Owner”), is the current majority owner of Office Mart,
Inc.

 

WHEREAS JA has full right, title and lawful authority to enter into this
Agreement and is not a party to or bound by any contract, agreement, obligation,
statute, regulatory provision or other restriction which would prevent, prohibit
or otherwise adversely affect its ability to carry out the terms and provisions
of this Agreement.

 

WHEREAS, ZAAZ Medical, Inc (“ZM”) is in the business of sourcing and supplying
Personal Protective Equipment for the fulfillment of certain purchase orders.

 

WHEREAS, Global Clean Solutions, LLC (“GC”) has been integral in the
facilitation of sourcing and supplying Personal Protective Equipment for the
fulfillment of certain purchase orders.

 

WHEREAS, Global Clean Solutions, LLC (“GC”) is party to the purchase orders from
the State of California (PO#M14605-T18010 and PO# M14605-T19500) with Office
Mart (“OM”).

 

WHEREAS, ZAAZ Medical, Inc is in the business of securing financing for purchase
orders.

 

WHEREAS, OM is a marketing company for the sale of Personal Protective
Equipment.

 

WHEREAS, OM has Received purchase orders (“Pos”) from the State of California
PO# M14605-T18010 Dated May 5th 2020 and PO #M14605-T19500 Dated May 14th 2020.

 

WHEREAS, upon the signing of this MOU the agreement should be binding on the
parties.

 

WHEREAS, the Parties desire to enter into this binding MOU between them, setting
out the preliminary economic, working arrangements that each of the Parties
agree are necessary to effectuate the objectives of the MOU;

 

WHEREAS, the parties agree that OM has not delivered on the POs, which has
caused a delay in fulfillment of its responsibility to deliver goods to its
customer, the State of California. ZM is entering into this agreement on a best
efforts basis and no liability can be held on ZM for not delivering upon the
PO’s Due Date.

 

WHEREAS, OM and GC are not responsible for payment from the State of California.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1. Purpose. The purpose of this MOU is for ZM to finance and supply those
certain POs received from the State of California and for OM to assign all
rights title and interest which Assignor has in all accounts, sums, monies and
payments due or to become due to Assignor under that certain purchase orders
issued by the customer

 

   

 

 

2. ALLOCATIONS and Collections: All proceeds collected under the PO should be
wired to an account selected by ZM or its assignee and shall be disbursed as
follows:

 

(a) All monies advanced by ZM in connection with the purchase of goods,
transportation of goods, Customs duties paid, or any other expenses related to
the fulfillment of the Pos, along with all fees and interest due shall be paid
first to ZM.



(b) All fees related to the sourcing and supplying of goods and any other
approved expenses shall be paid to ZM



(c) 50% of all remaining monies will be paid to ZM



(d) $2,875,000 of remaining monies shall be paid to GC (inclusive of both ZM and
OM agreed upon amounts)



(d) All remaining monies shall be paid to OM

 

3. ZM Contributions and Commitments. As consideration ZM will contribute the
following:

 

(a) ZM will supply all the goods under the POs at best efforts by the agreed
upon or revised due dates of the Pos.

 

4. GC Commitments and Contributions

 

(a) GC has contributed $825,000 to OM to secure the PO’s and sourcing
partnerships.

 

5. ZM Commitments and Contributions

 

(a) ZM Will Finance all goods including all shipping and Customs duties

 

6. OM Commitments and Contributions

 

(a) The two POs received from the State of California

(b) Assist ZM in any way necessary to fulfill the PO and manage the relationship
with the state

(c) Invoice the State of CA for Delivery of goods according to the direction of
ZM

 

7. Additional items:

 

(a) OM shall send a non-revocable letter of direction to State of California
Department of General Services Procurement Division for all payments received
from the POs



(b) All communication with the State of California will need the approval of ZM
and a representative of ZM and a representative of ZM should be copied into the
communication



(c) OM should promptly upon request from ZM or ZM communicate with the State of
California in regard to the POs



(d) If payments are mistakenly sent to OM. OM shall immediately inform ZM and
send immediately forward all funds of the payment received to the designated
bank account of ZM without delay, deductions, holdback, or offset of any kind
for any reason.



(e) Any future invoices OM receives from the State of California shall be
offered to ZAAZ Medical to fund and fulfill on the same terms unless otherwise
agreed upon in writing by both parties

 

7. Confidentiality. The Parties agree that the terms of this MOU are
confidential and may not be disclosed, except as may be required by law or as
contemplated by the Definitive Agreements, and except as to disclosure to the
Parties’ boards of managers, boards of directors, advisors and financial
institutions, without the consent of the Parties, which shall not be
unreasonably withheld or delayed. All such persons and parties must be bound to
hold the terms of this MOU confidential. Notwithstanding the foregoing, the
Parties acknowledge that ZM will make such disclosures regarding the general
terms of the proposed transactions as required to fulfill their Obligations from
the above sections. This Section shall survive the termination or expiration of
this MOU.

 

   

 

 

8. Legal Effect. Until the Parties form the Company and enter into an operating
agreement or shareholders’ agreement with respect to the subject matter of this
MOU, the provisions of this MOU shall be binding upon the Parties, including the
WHEREAS clauses which form an integral part hereof.

 

9. Further Assurances. Each Party hereto shall execute and deliver all such
further instruments and documents as may reasonably be requested by the other
Party or Parties in order to carry out fully the intent, and to accomplish the
purposes, of the Company business and the transactions contemplated hereby,
including the Definitive Agreements.

 

10. Notice. Any notice or communication required or permitted under this MOU
shall be sufficiently given if delivered in person or by certified mail, return
receipt requested, internationally recognized overnight carrier or by
electronically confirmed email to the address set forth in the opening paragraph
or to such other address as one Party may have furnished to the other in
writing.

 

11. Amendment; Severability; No Assignment. This MOU may be amended or
supplemented in writing, if signed by all of the Parties. If any provision of
this MOU is found to be invalid or Unenforceable for any reason, the remaining
provisions will continue to be valid and Enforceable. If a court finds that any
provision of this MOU is invalid or Unenforceable, then such provision shall be
substituted with a valid provision which reflects as closely as Possible the
intentions of the Parties hereunder. This Agreement may not be assigned by any
Party or by operation of law or otherwise and, in the event of an attempted
assignment, this Agreement shall terminate.

 

12. Governing Law This MOU shall be governed by, construed and enforced in
accordance with the laws of the State of Texas, without regard to its conflicts
of laws principles.

 

13. Counterparts. This MOU may be executed in counterparts. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

[Signature Pages Follows]

 

   

 

 

IN WITNESS THEREOF, the undersigned Parties have executed this MOU as of the
Effective Date set forth above.

 



OFFICE MART, INC.         By: [ex10-31_001.jpg]



  Name: Jason Angel   Title: CEO         JASON ANGEL         By:
[ex10-31_002.jpg]   Name: JASON ANGEL         ZAAZ MEDICAL, INC         By:
[ex10-31_003.jpg]   Name: Ian Cruickshank   Title: CEO         Global Clean
Solutions LLC         By: [ex10-31_004.jpg]   Name: Brian McFadden   Title:
Member  

 

   

 